NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



ANTHONY CHARLES JOHNSON,                   )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-3037
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed September 11, 2019.

Appeal from the Circuit Court for Polk
County; Ronald A. Herring, Senior Judge.

Jonathan Hackworth of Hackworth Law,
P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.




PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and NORTHCUTT and BLACK, JJ., Concur.